United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 28, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-40458
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          MIGUEL ANGEL FLORES,

                                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 2:04-CR-406-ALL
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Miguel Angel Flores appeals the district court’s denial of his

motion to suppress the evidence seized from his vehicle during a

traffic stop.      He argues that the state trooper, Jorge Lopez,

detained him for an unreasonable amount of time in violation of his

Fourth Amendment rights after the trooper checked his Mexican

driver’s license, his American insurance policy, and his temporary

Mexican permit displayed in the rear windshield of his vehicle.

Flores has not shown that the district court erred in denying his



     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
motion to suppress the evidence seized from his vehicle.                                  The

documents provided by Flores were not sufficient to establish

Flores’s ownership of the vehicle. It was not reasonable to expect

that Lopez would know the legal significance of the temporary

Mexican permit.    Lopez’s request for documentation and questioning

concerning Flores’s travel plans were within the scope of his

investigation     and   did    not     extend       the   duration         of    the   stop

unreasonably.     See United States v. Brigham, 382 F.3d 500, 508-11

(5th Cir. 2004).

     Further,     Flores’s         answers     to     Lopez’s    questions          raised

additional   suspicions       as    Flores     stated     he    had    a    business       of

distributing    blenders,      but    he     was    driving     to    San       Antonio    to

purchase used cars for resale in Mexico.                  Flores stated a friend

had found used cars for him to purchase, but later stated that he

did not know the makes and models of the cars.                   Flores stated that

he was going to stay with a friend who lived off of Military Road,

that he had never been there, but that he would be able to find it

without explanation.          Flores stated that he had spoken to his

friend a few days earlier, but later stated that his friend did not

have a telephone.       Flores’s answers and his apparent nervousness

caused Lopez to become suspicious.                  The duration of the stop was

not unreasonable as only six minutes elapsed from the time of the

initial stop to the time that Lopez obtained consent to search the

vehicle.   After Lopez examined the manifold of the truck and found

numerous pry marks, he had probable cause to believe that the

                                           2
manifold contained contraband and, therefore, he had probable cause

to ask Flores to follow him to the Falfurrias checkpoint for a more

thorough search.

     Because   Lopez’s   questions       were   within   the   scope   of   his

investigation and did not extend the duration of the detention

unreasonably under the totality of the circumstances, the district

court did not err in denying Flores’s motion to suppress the

evidence.   See Brigham, 382 F.3d at 506-07.

     AFFIRMED.




                                     3